          Case 5:19-cv-00304-TES Document 42 Filed 06/02/21 Page 1 of 23




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION


UNITED STATES OF AMERICA
ex rel. Michael A. Rehfeldt,

         Plaintiff,

v.

COMPASSIONATE CARE HOSPICE                                   CIVIL ACTION NO.
GROUP, INC.; COMPASSIONATE CARE                               5:19-cv-00304-TES
HOSPICE OF CENTRAL GEORGIA, LLC;
COMPASSIONATE CARE HOSPICE OF
SAVANNAH, LLC; and
COMPASSIONATE CARE HOSPICE OF
LAKE AND SUMTER, INC.,

         Defendants.


                                               ORDER



        Plaintiff Michael A. Rehfeldt (“Plaintiff”), on behalf of himself and the United States,

 filed this qui tam action against his former employer, Compassionate Care Hospice and its

 subsidiaries (“Defendants” or “CCH”) 1, for alleged violations under the False Claims Act

 (the “FCA”), 31 U.S.C. §§ 3729–33 et seq. [Doc. 1]. Since that original filing, Plaintiff

 voluntarily dismissed all claims alleged on behalf of the United States. [Doc. 33]; [Doc. 34].

 So, Plaintiff’s only remaining claim is for unlawful retaliation in violation of the anti-



 1The named Defendants in this action include the following entities: Compassionate Care Hospice
 Group, Inc., Compassionate Care Hospice of Central Georgia, LLC, Compassionate Care Hospice of
 Savannah, LLC, and Compassionate Care Hospice of Lake and Sumter, Inc. In this Order, the Court will
 collectively refer to these entities as either “Defendants” or “CCH.”
         Case 5:19-cv-00304-TES Document 42 Filed 06/02/21 Page 2 of 23




retaliation provision of the FCA. See 31 U.S.C. § 3730(h). Defendants now move to dismiss

this last claim pursuant to Federal Rule of Civil Procedure 12(b)(6). See [Doc. 28-1, pp. 23–

25]. For the reasons discussed below, the Court GRANTS Defendants’ Motion to Dismiss

[Doc. 28].

                                      I.    BACKGROUND

       A.      Qui Tam Action against Vitas Healthcare Corporation

       For purposes of ruling on this matter, it is first necessary to detail Plaintiff’s alleged

involvement in a qui tam action against a different hospice care provider—Vitas HealthCare

Corporation (“Vitas”). In 2008, Plaintiff began his employment with Vitas as the general

manager of its San Antonio hospice facility. [Doc. 1, ¶ 8]. During his employment, Plaintiff

claims that he reported concerns to management about the facility’s admission of ineligible

patients for hospice care and the false certification of patient eligibility for Medicare hospice

benefits. [Id.]. Specifically, he alleges that he reported such concerns to Vitas’ then-Chief

Operating Officer Peggy Pettit. [Id.]. On January 30, 2009, Plaintiff filed a qui tam action

against Vitas alleging that the hospice care provider “defrauded the United States through a

systematic pattern and practice of referring and enrolling non-terminal patients for

hospice.” [Id. (quoting Complaint at ¶ 16, Rehfeldt ex rel. United States and Texas v. Vitas

Healthcare Corp., et al., No. 3:09-cv-00203-B (N.D. Tex.)]. Four years later, in April 2013,

Plaintiff voluntarily dismissed his qui tam action against Vitas. [Doc. 1, ¶ 8]. The United

States Department of Justice then filed its own suit (on behalf of the United States) against

Vitas for its alleged fraudulent conduct. [Id.]. Around October 2017, the United States and



                                                 2
          Case 5:19-cv-00304-TES Document 42 Filed 06/02/21 Page 3 of 23




Vitas “reached a high-profile, $75 million dollar settlement of the False Claims Act cases

pending against Vitas.” [Id.]. Plaintiff’s qui tam action was not involved in this settlement.

[Id. at n.6].

        B.        Plaintiff’s Employment with Compassionate Care Hospice

        Following his employment with Vitas, Plaintiff went to work for another hospice

care provider. The following facts surrounding Plaintiff’s employment with this provider

largely constitute the basis for his present action. In September 2016, Plaintiff gained

employment with Compassionate Care Hospice (“CCH”) as Program Director at its Warner

Robins facility—the highest managerial position offered at that facility. [Id. at ¶ 9]. In this

role, Plaintiff was responsible for “managing all employees”, “hiring staff for [the] office[]

as needed”, and “responding to complaints made by patients and/or their families

regarding hospice care[.]” [Id. at ¶ 10]. As the “head of the [Warner Robins] office,” he

reported to CCH and CCH-Georgia. [Id. at ¶ 9]. In addition to his role as Program Director

at the Warner Robins facility, Plaintiff also served as Interim Program Director at the CCH

Savannah facility from July 2017 to March 2018. [Id.]. Ultimately, in February 2018, Plaintiff

was reassigned to serve as Program Director at the CCH Lake and Sumter facility in

Florida. [Id.].

        Plaintiff alleges that during his employment with Defendants, he learned that its

facilities admitted patients who were not eligible for hospice treatment. [Id. at ¶ 11]. Yet,

Plaintiff alleges that Defendants still billed Medicare for hospice services provided to these

ineligible patients. [Id. at ¶ 12]. In support of this broad allegation, Plaintiff claims that he



                                                 3
         Case 5:19-cv-00304-TES Document 42 Filed 06/02/21 Page 4 of 23




observed and reported the following examples of fraudulent behavior. First, in September

2016, Plaintiff claims that he spoke to the then-medical director of the Warner Robins

facility, Dr. Mohammad Naife Al-Shroof, about the admittance of approximately 20 patients

who were not terminally ill and therefore not eligible for hospice care. [Id. at ¶ 11]. Dr. Al-

Shroof apparently confirmed to Plaintiff that certain patients were certified as non-terminal

and admitted into the program, but only upon explicit instruction from CCH management.

[Id.]. Within that same month, Plaintiff reported his concerns about this practice to CCH

Chief Executive Officer Judith Grey (“Ms. Grey). [Id. at ¶ 11]. He specifically alleges that he

recommended to Ms. Grey that CCH management discharge these wrongly admitted

patients from hospice care and take action to refund the federal payments it received for the

admittance of such patients back to the Medicare program. [Id. at ¶¶ 11, 66].

       Furthermore, as it relates to Dr. Al-Shroof, Plaintiff claims that the medical director

did not attend Interdisciplinary Group (“IDG”) team meetings or review patient medical

records. [Id. at ¶ 73]. Plaintiff claims that hospice care providers are statutorily required to

designate teams of healthcare professionals—an IDG—to oversee a hospice patient’s

treatment plan. [Id. at ¶¶ 39–45]. Accordingly, he claims that Defendants allowed Dr. Al-

Shroof and other medical professionals to miss these meetings in direct violation of 42 C.F.R

§ 418.56. [Id. at ¶¶ 72–73]. Then, to make matters worse, Plaintiff alleges that these the

absences were intentionally concealed by medical personnel who forged physicians’

signatures on IDG team meeting attendance sheets. [Id.]. Plaintiff claims that he brought

this issue to Ms. Grey’s attention, who informed him that CCH management intended to



                                                4
         Case 5:19-cv-00304-TES Document 42 Filed 06/02/21 Page 5 of 23




repay Medicare for the claims it wrongly submitted. [Id. at ¶ 74]. As to the alleged forgery

on IDG attendance sheets, Plaintiff maintains that Ms. Grey encouraged such behavior to

avoid repayment obligations. [Id.]. Then, in December 2016, Plaintiff reported that the

December 2015 IDG attendance sheet had been forged. [Id. at ¶ 75]. According to Plaintiff’s

Complaint, Ms. Grey told Plaintiff to ignore the forgeries. [Id.]. She also apparently

requested that Plaintiff lie about other forged IDG team meeting attendance sheets. [Id.].

Plaintiff claims he refused to lie about the forgeries. [Id.].

        Beyond the aforementioned examples, Plaintiff also claims that CCH medical

directors participated very little in the IDG process and made no independent effort to

verify patient eligibility for hospice care. [Id. at ¶ 71]. On an undisclosed date, he observed a

secretary forge a physician’s signature to certify a patient for Medicare hospice care. [Id. at

¶ 12]. He also broadly asserts that Defendants utilized aggressive marketing schemes, such

as marketing quotas, 2 to admit ineligible patients for hospice care. [Id. at ¶ 67]. Once again,

Plaintiff claims that he reported such issues to CCH management and specifically to Ms.

Grey. [Id. at ¶ 13].

        C.      Plaintiff’s Termination by CCH Management

        As it relates to his job performance, Plaintiff contends that he received multiple

promotions during his employment with CCH and was “recognized as a valuable



2Plaintiff alleges that Defendants admitted ineligible patients through an “aggressive marketing scheme[]
[whereby] Defendants solicit their hospice services directly to potential patients, their families, and
physicians through sales employees known as ‘marketers.’” [Doc. 1, ¶ 67]. Allegedly, these marketers
were expected to meet monthly quotas regarding admitted patients or else risk termination. [Id.].



                                                   5
         Case 5:19-cv-00304-TES Document 42 Filed 06/02/21 Page 6 of 23




employee and effective Program Director[.]” [Id. at ¶¶ 77–79]. He claims that he received

such high praise by CCH management up until March 2018 when he participated in a

telephone conference with two individuals that he claims knew about his 2009 qui tam

action against Vitas. [Id. at ¶ 80]. Up until the date of this conference call, Plaintiff alleges

that CCH management was completely unaware of his former status as an FCA

whistleblower. [Id. at ¶ 81]. He contends that shortly after this conference (and in spite of

his otherwise exemplary employment record) he was terminated by CCH management. [Id.

at ¶ 82]; see also [Id. at ¶ 80 (“[Plaintiff] participated in a conference telephone call . . . that

was the catalyst to [his] retaliatory termination.”)].

       The Court pauses in its recitation of the facts to merely note that Plaintiff does not

provide much detail regarding the specifics of this telephone conference. The facts are quite

sparse on the matter. From the pleading, it appears that Plaintiff participated in a telephone

conference in late March 2018 with the Florida Hospices and Palliative Care Association.

[Id. at ¶ 80]. Ms. Grey was present for the call. [Id.]. As other participants joined the

conference call, Plaintiff became aware that two of the participants “were familiar with

[him] and his status as a whistleblower: Vitas’ Executive Vice President Peggy Pettit[] and

Samira Beckwith from Hope Hospice.” [Id.]. Plaintiff bases his belief that these two

participants knew of his whistleblower status on the fact that he had reported his concerns

about Vitas’ fraudulent behaviors to Peggy Pettit when he was employed there. [Id.]. And,

as to Samira Beckworth, Plaintiff merely alleges “that he had worked with [her] when he

was employed at Vitas and she was employed at Hope Hospice.” [Id.]. Plaintiff does not



                                                   6
          Case 5:19-cv-00304-TES Document 42 Filed 06/02/21 Page 7 of 23




provide any other facts to establish how this individual knew of his whistleblower status.

Similarly, Plaintiff did not provide any facts in his Complaint regarding the content of the

telephone conference.

         Then, on April 27, 2018, Defendants terminated Plaintiff’s employment. [Id. at ¶ 82].

There were several CCH executives present for his termination—including Ms. Grey. [Id.].

According to Defendants, Plaintiff was terminated because he inappropriately gave

bonuses to a CCH marketer by “transferring credit to her from another marketer.” [Id. at ¶

83]. Plaintiff does not dispute that he transferred credit to the marketer but claims that he

had a valid reason for the transfer, and it had been approved by the appropriate authority.

[Id.]. His contention lies with the fact that CCH management did not allow him the

opportunity to explain this reason before terminating him, which he claims violates

Defendants’ standard policy. [Id.]. Plaintiff disputes the reason for his termination as

pretext and claims the telephone conference was the ultimate catalyst for his termination.

[Id.].

                                   II.    LEGAL STANDARD

         Defendants seek to dismiss Plaintiff’s unlawful retaliation claim for failure to state a

claim pursuant to Federal Rule of Civil Procedure 12(b)(6). See [Doc. 28-1, pp. 23–25]. At the

pleading stage, a complaint alleging unlawful retaliation under the FCA must comply with

those pleading requirements set forth in Federal Rule of Civil Procedure 8(a)(2). See Reddick

v. Jones, No. 1:14-CV-0020-AT, 2015 WL 1519810, at *3 (N.D. Ga. Mar. 11, 2015) (citation

omitted) (“A claim brought pursuant to the FCA’s anti-retaliation provision does not



                                                 7
         Case 5:19-cv-00304-TES Document 42 Filed 06/02/21 Page 8 of 23




depend on allegations of fraud, and thus, a complaint alleging retaliation need only contain

a short and plain statement of the claim showing that [the plaintiff] is entitled to relief.”)].

       When a complaint fails to state such a claim, then it is subject to dismissal pursuant

to Federal Rule of Civil Procedure 12(b)(6). However, a complaint survives a Rule 12(b)(6)-

based motion if it alleges sufficient factual matter (accepted as true) that states a claim for

relief that is plausible on its face. McCullough v. Finley, 907 F.3d 1324, 1333 (11th Cir. 2018)

(citing Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009)). Furthermore, in ruling on a motion to

dismiss, the court must construe the facts pleaded in the complaint in the light most

favorable to the plaintiff. Timson v. Sampson, 518 F.3d 870, 872 (11th Cir. 2008), cert. denied,

129 S. Ct. 74 (2008).

       Although Federal Rule of Civil Procedure 8 does not require detailed factual

allegations, it does require “more than [ ] unadorned, the-defendant-unlawfully-harmed-

me accusation[s].” McCullough, 907 F.3d at 1333 (citation omitted). The issue to be decided

when considering a motion to dismiss is not whether the claimant will ultimately prevail,

but “whether the claimant is entitled to offer evidence to support the claims.” Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974), overruled on other grounds by Davis v. Scheuer, 468 U.S. 183

(1984). The factual allegations in a complaint “must be enough to raise a right to relief

above the speculative level” and cannot “merely create[] a suspicion [of] a legally

cognizable right of action.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (second

alteration in original). Finally, complaints that tender “‘naked assertion[s]’ devoid of

‘further factual enhancement’” will not survive against a motion to dismiss. Iqbal, 556 U.S.



                                                8
         Case 5:19-cv-00304-TES Document 42 Filed 06/02/21 Page 9 of 23




at 678 (quoting Twombly, 550 U.S. at 557) (alteration in original). Stated differently, the

complaint must allege enough facts “to raise a reasonable expectation that discovery will

reveal evidence” supporting a claim. Twombly, 550 U.S. at 556. Having outlined the relevant

standard, and taking the facts asserted in Plaintiff’s Complaint as true, the Court now rules

on Defendants’ Motion to Dismiss.

                                     III.   DISCUSSION

       Plaintiff claims that the reason given by CCH management regarding his

termination was merely a “thin pretext to hide [CCH’s] unlawful retaliation” against him

for filing a qui tam action against his former employer, Vitas, and his efforts to prevent CCH

from submitting false claims to the Medicare program. [Doc. 1, ¶ 87]. Plaintiff seeks

recovery under the anti-retaliation provision of the FCA. See 31 U.S.C. § 3730(h).

Defendants move to dismiss this action on the basis that Plaintiff has failed to sufficiently

plead all elements necessary to state a viable retaliation claim under the statute. See generally

[Doc. 28]. To resolve whether Plaintiff has sufficiently pled such a claim, the Court first

considers the relevant statutory framework.

       A.      Pleading a Retaliation Claim under the FCA

       An employee who suffers an adverse employment action for attempting to expose

fraudulent conduct perpetrated by his employer against the United States, may pursue

relief under the anti-retaliation provision of the FCA. The relevant provision states that

       [a]ny employee, contractor, or agent shall be entitled to all relief necessary to
       make that employee, contractor, or agent whole, if that employee, contractor,
       or agent is discharged, demoted, suspended, threatened, harassed, or in any



                                                9
         Case 5:19-cv-00304-TES Document 42 Filed 06/02/21 Page 10 of 23




        other manner discriminated against in the terms and conditions of
        employment because of lawful acts done by the employee, contractor, agent or
        associated others in furtherance of an action under [the False Claims Act] or
        other efforts to stop 1 or more violations of this subchapter.

31 U.S.C. § 3730(h). To summarize, a plaintiff must plead facts to show that he was

unlawfully discriminated against in the terms and conditions of his employment for

engaging in a protected activity. United States ex rel. Chase v. HPC Healthcare, Inc., 723 F.

App’x 783, 791 (11th Cir. 2018); see also Mack v. Augusta-Richmond Cnty., 148 F. App’x 894,

896–97 (11th Cir. 2005). The plaintiff is also required to “establish a causal connection

between the retaliation and the protected activity; that is, [h]e must show that the retaliation

was ‘because of’ the protected activity.” Chase, 723 F. App’x at 792. Of course, it only makes

sense that to establish this causal connection, the plaintiff must show that the person or

entity engaging in the retaliatory conduct knew about the protected conduct. Id. (citing

United States ex rel. Sanchez v. Lymphatx, 596 F.3d 1300, 1304 (11th Cir. 2010)).

        As it relates to this action, there is no question that Plaintiff has sufficiently alleged

unlawful discrimination by claiming that his employer terminated him. See 31 U.S.C. §

3730(h)(1) (citing discrimination to include “discharge”). 3 However, there is a question as to

whether Plaintiff has sufficiently pled the other elements necessary to state a claim under

the anti-retaliation provision of the FCA. Defendants present two main arguments in

support of a dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6). First,

Defendants argue that Plaintiff failed to sufficiently allege that he engaged in protected


3It does not appear that Defendants challenge the sufficiency of Plaintiff’s allegation that he was
terminated. See [Doc. 28].


                                                     10
         Case 5:19-cv-00304-TES Document 42 Filed 06/02/21 Page 11 of 23




activity. See generally [Doc. 28-1, pp. 23–25]. Next, Defendants argue that even if Plaintiff

had alleged protected activity, he still failed to plead facts showing a causal connection

between it and the alleged discrimination—his termination. [Id.]. As Defendants

appropriately note, a failure to adequately plead either element dooms Plaintiff’s retaliation

claim.

         Since Plaintiff alleges that he engaged in more than one form of protected activity—

but suffered only one ultimate act of retaliation as a result—the Court finds it better to first

outline the relevant caselaw defining protected activity and causal connection. Upon

providing such an outline, the Court will then analyze whether any of Plaintiff’s alleged

protected activity actually constitutes protected activity. Then, within that same analysis, the

Court will analyze whether the facts sufficiently allege a causal connection. Central to this

analytical outline is the understanding that even if Plaintiff sufficiently alleges protected

activity, his retaliation claim will still fail as a matter of law, if he does not also sufficiently

allege a causal connection between it and his termination.

                1.     Protected Activity

         The first element of a claim under the anti-retaliation provision of the FCA requires a

plaintiff to sufficiently plead that he engaged in protected activity. Protected activity is

defined as either (1) “lawful acts done by the employee . . . in furtherance of an action under

[the False Claims Act], or (2) “other efforts to stop 1 or more violations of [the False Claims

Act].” Chase, 723 F. App’x at 791 (quoting 31 U.S.C. § 3730(h)). The first prong of this

provision “provides an avenue for employees to report violations of the statute related to



                                                 11
        Case 5:19-cv-00304-TES Document 42 Filed 06/02/21 Page 12 of 23




qui tam actions.” Katterheinrich v. Al-Razaq Computing Servs., No. 5:17-cv-1797-LCB, 2020 WL

5847648, at *5 (N.D. Ala. Oct. 1, 2020). In fact, “[t]he prototypical example of conduct

protected by the FCA is the filing of an FCA claim[]” through avenues such as a qui tam

action. Ortino v. Sch. Bd. of Collier Cnty., No. 2:14-cv-693-FtM-29CM, 2015 WL 1579460, at *2

(M.D. Fla. Apr. 9, 2015) (citing Sanchez, 596 F.3d at 1303.). A qui tam action is one in which a

private citizen pursues a civil action on behalf of the United States to recover losses caused

by fraudulent acts committed by his employer against the United States. United States ex rel.

Heller v. Guardian Pharmacy, LLC, No. 1:18-cv-03728-SDG, 2021 WL 488305, at *4 (N.D. Ga.

Feb. 10, 2021). However, to sufficiently allege protected activity, a plaintiff is not required to

show that he filed a qui tam action against his employer. Childree v. UAP/GA Chem, Inc., 92

F.3d 1140, 1146 (11th Cir. 1996). Rather, under this first prong, the relevant inquiry is merely

whether there was at least a distinct possibility that an FCA claim could be asserted against

an employer at the time the employee acted. Sanchez, 596 F.3d at 1303 (citing Childree, 92

F.3d at 1146). The Eleventh Circuit has provided guidance on how district courts can

appropriately apply this ‘distinct possibility’ standard. “If an employee’s actions, as alleged

in the complaint, are sufficient to support a reasonable conclusion that the employer could

have feared being reported to the government for fraud or sued in a qui tam action by the

employee, then the complaint states a claim for retaliatory discharge under § 3730(h).”

Sanchez, 596 F.3d at 1304 (comparing Mann v. Olsten Certified Healthcare Corp., 49 F. Supp. 2d

1307, 1314 (M.D. Ala. 1999)).




                                               12
        Case 5:19-cv-00304-TES Document 42 Filed 06/02/21 Page 13 of 23




       There is a second prong to this statutory provision, but the Eleventh Circuit has not

yet articulated a definite standard for the district courts to apply. See Hickman v. Spirit of

Athens, Alabama, Inc., 985 F.3d 1284, 1288 (11th Cir. 2021) (declining to hold what standard

applies for would-be plaintiffs alleging they engaged in “efforts to stop” FCA violations).

This “other efforts” prong was an amendment to the original anti-retaliation provision, and

it clearly expanded the definition of protected activity. “In other words, the amendment[]

expanded retaliation coverage to at least some set of people who make ‘efforts to stop’

[FCA] violations—even if those efforts do not lead to a lawsuit or to the ‘distinct possibility’

of a lawsuit.” Id. And while the parameters of such a standard may not be fully developed

in this Circuit, it remains clear that any alleged protected activity under this prong “must

still be aimed at stopping an FCA violation.” Vazquez v. Upson Cnty. Hosp., No. 5:18-cv-

00073-TES, 2019 WL 5395447, at *7 (M.D. Ga. Oct. 22, 2019) (quoting United States v. LifePath

Hospice, Inc., No. 8:10-cv-1061-T-30TGW, 2016 5239863, at *10 (M.D. Fla. Sept. 22, 2016)).

               2.     Causal Connection

       To sufficiently state a retaliation claim, it is not enough for a plaintiff to allege that

he engaged in protected activity and then suffered an adverse employment action

afterwards—there must be a causal connection between the two. This means that a plaintiff

must “’show that the harm [he suffered] would not have occurred in the absence of[,] that

is, but for’ his protected conduct.” Nesbitt v. Candler Cnty., 945 F.3d 1355, 1358 (11th Cir.

2020) (quoting Univ. of. Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 346–47 (2013); see also

Reynolds v. Winn-Dixie Raleigh Inc., 620 F. App’x 785, 792 (11th Cir. 2015) (discussing how



                                                13
        Case 5:19-cv-00304-TES Document 42 Filed 06/02/21 Page 14 of 23




the but-for causation standard applies to retaliation claims under the FCA). To meet this

standard, at a minimum, a plaintiff must show that his employer was at least aware of the

protected activity. Sanchez, 596 F.3d at 1303; see also Chase, 723 F. App’x at 792 (finding no

causal connection to exist where plaintiff failed to allege that his employer was aware of his

protected activity). All this said, it should be noted that “[t]he showing necessary to

demonstrate the causal-link part of the prima face case [of retaliation] is not onerous; the

plaintiff merely has to prove that the protected activity and the negative employment action

are not completely unrelated.” United States. v. Lockheed Martin Corp., 905 F. Supp. 1343,

1348 (N.D. Ga. 2013) (quoting Mann, 49 F. Supp. at 1317).

       B.        Application to Plaintiff’s Retaliation Allegations

       The Court now turns to whether Plaintiff has sufficiently pled a claim for retaliation

in light of the foregoing standards. Plaintiff claims that he engaged in two distinct protected

activities that could have given rise to his termination. First, Plaintiff alleges that he was

“terminated because of lawful acts in furtherance of his qui tam action against Vitas[.]” [Doc.

1, ¶ 87]. And second, Plaintiff alleges he was terminated for “his efforts to stop CCH from

submitting false claims to the Medicare program[.]” [Id.]. As noted, Plaintiff claims the

adverse employment action to result from each alleged protected activity is his termination.

            1.   Lawful Acts Taken in Furtherance of his Qui Tam Action Against Vitas

       Plaintiff alleges that Defendants terminated him upon learning that he had filed a

qui tam action under the FCA against his former employer—Vitas. He alleges that his efforts

in prosecuting Vitas for its alleged fraudulent conduct constitute protected activity in the



                                               14
          Case 5:19-cv-00304-TES Document 42 Filed 06/02/21 Page 15 of 23




suit he now brings against a different hospice care provider—CCH. In support of this

position, Plaintiff argues that the plain text of the FCA’s anti-retaliation provision does not

require the alleged protected activity be taken against the terminating employer. [Doc. 35,

p. 12 (citing Cestra v. Mylan, Inc., No. 14-825, 2015 WL 2455420, at *11 (W.D. Pa. 2015))].

Rather, his argument is that the statute broadly prevents discrimination against an

employee for simply engaging in lawful acts to stop FCA violations. [Id. at p. 12]. Similarly,

he cites to a series of cases (non-controlling) that he claims support the conclusion that a qui

tam action against one employer constitutes protected activity in an action against an

unrelated employer. [Id. (citing cases)]. The Court is not persuaded.

       Rather than structure an argument based on non-controlling caselaw, it might have

been helpful for Plaintiff to first consider the standard set forth in this jurisdiction regarding

what behaviors constitute protected activity. The Eleventh Circuit proposed a single

question for district courts to consider when determining what constitutes protected

activity. See Sanchez, 596 F.3d at 1303–04. “The question here, then, is whether [a plaintiff’s]

complaints of illegal activity occurred when there was a distinct possibility that she or the

government would sue the defendants under the False Claims Act.” Id. The Court need

only input the relevant facts of this action into that question’s general framework to have its

answer:

       Did Plaintiff’s qui tam action against Vitas occur when there was a distinct
       possibility that he or the government would sue Defendants (i.e., CCH) under
       the False Claims Act?




                                               15
         Case 5:19-cv-00304-TES Document 42 Filed 06/02/21 Page 16 of 23




        The Court, upon considering only the facts as pled, easily answers “no.” In his

Complaint, the only efforts that Plaintiff alleges he undertook in “furtherance of” this qui

tam action against Vitas occurred in 2009 when he initiated the proceedings. 4 Therefore, the

Court finds it difficult to conclude that when Plaintiff filed his qui tam action against Vitas,

CCH knew or should have known that there was a distinct possibility that he (Plaintiff)

would similarly have sued it, an unrelated employer, for FCA violations. 5

        However, even if the Court were to give credence to this argument and conclude

that the qui tam action against Vitas constitutes protected activity, Plaintiff still fails to

sufficiently plead a causal connection between it and his termination. In fact, Plaintiff’s

Complaint largely requires the Court to read-between-the lines and infer a causal

connection based on non-descript behaviors by CCH management and other random

actors. The Court turns to the event that Plaintiff claims to be the “catalyst to [his]

retaliatory termination”—the March 2018 conference call. Apparently, prior to this call, no

one in CCH management knew Plaintiff filed a qui tam action against Vitas. In stating this, it

is clear that Plaintiff is suggesting that something happened during this conference call to

change that fact. Unfortunately, Plaintiff fails to allege any facts to show what that



4In Plaintiff’s Response [Doc. 35] to Defendants’ Motion to Dismiss, Plaintiff claims that he was involved
in the October 2017 Vitas Settlement and engaged in the “protected activity of continuing to take lawful
action in furtherance of that FCA case up to the time of the October 2017 settlement.” [Doc. 35, p. 14].
However, Plaintiff did not allege such involvement in his Complaint. The Court cannot now turn to a
subsequent filing and attempt to make out a retaliation claim upon these new allegations. The Court must
only consider those facts alleged in Plaintiff’s Complaint.

5Plaintiff alleges that he started his employment with Defendants in September 2016—nearly seven years
after he filed his qui tam action against Vitas. [Doc. 1, ¶ 9].


                                                   16
        Case 5:19-cv-00304-TES Document 42 Filed 06/02/21 Page 17 of 23




something could possibly be. Instead, rather vaguely, Plaintiff claims that there were two

participants on this call who were allegedly aware of his status as an FCA whistleblower.

Then, he alleges that Ms. Grey—one of the CCH executives involved in Plaintiff’s

termination—similarly participated on this call. And finally, he alleges that a month after

this conference call, he was terminated.

       As stated earlier, to sufficiently allege a causal connection, a plaintiff must show that

the employer knew about the protected activity. See Chase, 723 F. App’x at 792 (citing United

States ex rel. Yesudian v. Howard Univ., 153 F.3d 731, 736 (D.C. Cir. 1998) (stating that

“because of language in § 3730(h)(1) requires the employee to show that the employer had

knowledge of the protected activity and was motivated to retaliate, at least in part, by the

protected activity)). Nowhere in this sparse collection of facts does Plaintiff allege that Ms.

Grey, or any person involved in his termination from CCH, actually knew of his role in the

qui tam action against Vitas and fired him for it. To conclude otherwise would require the

Court to essentially fill in the factual gaps in Plaintiff’s Complaint for him. Therefore, based

on these allegations, Plaintiff’s retaliation claim regarding his alleged protected activity

with his former employer, Vitas, fails to state a claim under the FCA’s anti-retaliation

provision.

          2.   Other Efforts to Stop Violations of the FCA—Falsified Medical
               Documentation and Certifications

       In his next attempt to state a retaliation claim, Plaintiff alleges that he engaged in

protected activity when he reported to Ms. Grey that Dr. Al-Shroof routinely failed to




                                               17
        Case 5:19-cv-00304-TES Document 42 Filed 06/02/21 Page 18 of 23




attend IDG meetings and engage in clinical decision making. He similarly alleges protected

activity in that he raised concerns about the forged IDG attendance paperwork used to

cover-up Dr. Al-Shroof’s absences. In turn, Plaintiff claims that Ms. Grey informed him that

Defendants planned to repay Medicare for claims submitted involving these issues.

       The question then is whether these reports constitute protected activity. At first

glance, it appears that Plaintiff may simply be reporting to management an employee’s

improper conduct. As a general matter, to allege protected activity “[a] plaintiff must do

more than investigate or complain about an employer’s improper conduct; a plaintiff must

have specifically investigated or complained about the employer making false claims for

federal funds[.]” Vazquez, 2019 WL 5395447, at *8 (quoting Bouknight v. Houston Ind. Sch.

Dist., No. H-06-1057, 2008 WL 110427, at *4 (S.D. Tex. Jan. 8, 2008); see also Hale v. Moreland

Altobelli Assocs., Inc., No. 1:14-cv-00065-WCO, 2014 WL 12235187, at *6 (N.D. Ga. Sept. 4,

2014). It is not uncommon that an FCA retaliation claim fails simply because the conduct

alleged does not fall under the FCA. Cervalli v. Piedmont Healthcare, Inc., No. 1:20-CV-2790-

TWT, 2021 WL 1053537, at *4 (N.D. Ga. Jan. 5, 2021). This distinction is made difficult when

“an employee’s duties include reporting wrongdoing to [his] superiors,” because “simply

reporting that wrongdoing cannot amount to protected conduct [when] the employee is

simply doing what [he] was obligated to do[.]” United States ex rel. Parato v. Unadilla Health

Care Ctr., Inc., 787 F. Supp. 2d 1329, 1342 (M.D. Ga. 2011).

       In respect to this point, Plaintiff was the program director for the Warner Robins

facility where Dr. Al-Shroof worked as the medical director. In his Complaint, Plaintiff



                                               18
         Case 5:19-cv-00304-TES Document 42 Filed 06/02/21 Page 19 of 23




admits that part of his responsibilities in this role included managing all employees.

Therefore, it would make sense, that upon Plaintiff’s observance of Dr. Al-Shroof’s alleged

failure to comply with the internal polices of the facility as well as federally mandated code

regulations, that he would find it prudent, at the very least, to report such observations to

management. See Mack, 365 F. Supp. at 1380 (“Indeed, why would an employer fear that an

employee reporting non-compliance, whose job responsibilities include ensuring regulatory

compliance, seek[] to file a False Claims Act suit or report fraud to the government?”). 6

        Upon review of Plaintiff’s Complaint, he fails to detail any allegation that he

informed Ms. Grey about the illegality of Dr. Al-Shroof’s behavior. True, Dr. Al-Shroof may

have violated some federal regulation requiring him to attend certain meetings, and it may

also be true that CCH lied about it and actively covered it up, but Plaintiff’s complaint

never shows how this particular behavior resulted in CCH filing a false claim with the

United States. Hickman v. Spirit of Athens, Ala., Inc., 985 F.3d 1284, 1289 (11th Cir. 2021) (“An

organization might commit, and its employees might believe it has committed, any number

of legal or ethical violations—but the [FCA’s] retaliation provision only protects employees

where the suspected misdeeds are a violation of the [FCA], not just of general principles of

ethics and fair dealing.”). Accordingly, that reporting of unethical or even fraudulent




6However, this is not to say that such internal reports, as exampled here, can never constitute protected
activity. Where an employee stresses the unlawfulness of a defendant’s action and warns them of the
potential to incur civil or criminal liability as a result, then this could clearly prove sufficient to constitute
protected activity. See Sanchez, 596 F.3d at 1304.


                                                        19
         Case 5:19-cv-00304-TES Document 42 Filed 06/02/21 Page 20 of 23




behavior doesn’t amount to “protected activity” under the FCA. And without the FCA link,

this claim fails. Id.

        However, even accepting this internal reporting as protected activity, Plaintiff once

again fails to establish a causal connection between it and his termination. All of these

alleged reports to Ms. Grey occurred while Plaintiff was employed at the Warner Robins

facility in 2016—two years before his termination in 2018. There are no further facts alleged

regarding how these reports resulted in his termination. Therefore, the only way to

establish a causal connection in the absence of any other facts, would be to allege temporal

proximity between the two. “The cases that accept mere temporal proximity between an

employer’s knowledge of protected activity and an adverse employment action as sufficient

evidence of causality to establish a prima facie case uniformly hold that temporal proximity

must be ‘very close.’” Clark Cnty. Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001); see also

Wallace v. Ga. Dep’t of Transp., 212 F. App’x 799, 802 (11th Cir. 2006). And a two-year period

is simply not very close. See Faircloth v. Herkel Invs. Inc., 514 F. App’x 848, 852 (11th Cir.

2013) (requiring plaintiff to demonstrate that there was less than a three-month gap

between his complaint and termination to establish causation based on temporal

proximity); see also Thomas v. Cooper Lighting, 506 F.3d 1361, 1364 (11th Cir. 2007). Based

upon these cases, the Court rejects Plaintiff’s argument that he can establish temporal

proximity by merely showing that his termination occurred at some point after the

protected activity.




                                                20
        Case 5:19-cv-00304-TES Document 42 Filed 06/02/21 Page 21 of 23




        3. Other Efforts to Stop Violations of the FCA—Claims Regarding Non-Terminal
           Hospice Patients

      In his final attempt to plead a retaliation claim, Plaintiff seeks to satisfy the first

element of the prima facie case by alleging protected activity when he reported to Ms. Grey

that Dr. Al-Shroof knowingly admitted ineligible (or non-terminal) patients into hospice

care upon the instruction of CCH management. Plaintiff claims that Defendants billed

Medicare for these patients, and therefore submitted false claims. He further claims that to

prevent the continuation of this practice, he recommended to Ms. Grey that she discharge

these patients from hospice and that Defendants then take action to repay the Medicare

program. Defendants argue that Plaintiff fails to allege protected activity in this regard,

arguing that when a hospice provider submits a claim based upon a medical director’s

clinical judgment regarding a patient’s terminal diagnosis, such a claim cannot be false or

trigger FCA liability as a matter of law. See [Doc. 39, p. 9 n.6 (citing United States v.

AseraCare, Inc., F.3d 1278 (11th Cir. 2019))].

      Upon review of both parties’ arguments, the Court finds it necessary to note once

again that protection under the “other efforts” prong of the anti-retaliation provision is

more expansive than that under the first prong. The Eleventh Circuit has held that

“[plaintiffs] are, at a minimum, required to show that the activity they were fired over had

something to do with the [FCA]—or at least that a reasonable person might have thought

so.” Hickman, 985 F.3d at 1289.




                                                 21
         Case 5:19-cv-00304-TES Document 42 Filed 06/02/21 Page 22 of 23




       Here, Plaintiff expressed his concern about the admission of ineligible hospice

patients with the explicit recommendation that action be taken to repay the Medicare

program. If Plaintiff recommended repayment as the appropriate response, it follows that

Plaintiff suspected that some claims had originally been falsely submitted to Medicare.

While Defendants argue that a claim cannot be false if submitted upon a medical director’s

clinical diagnosis, such an argument is not relevant to the facts here. Plaintiff clearly

alleged that Dr. Al-Shroof did not make a clinical determination founded on medical

knowledge, but instead diagnosed patients as terminally ill upon explicit instruction from

CCH management. 7

        Regardless, even assuming that this reporting constitutes protected activity, Plaintiff

once again fails to plead facts showing a causal connection between it and his termination.

He made these reports to Defendants’ CEO, Ms. Grey in 2016. 8 But, Plaintiff was not

terminated until 2018. He alleges nothing else in his Complaint to suggest that these reports

caused his termination. 9 Therefore, Plaintiff is left, once again, to rely on a strictly temporal



7Plaintiff does not appear to allege that Dr. Al-Shroof wrongly certified non-terminal patients for hospice
care based on his own medical determination. Rather, he very clearly states that the only reason he
certified ineligible patients as terminal was due to pressure by CCH management. [Doc. 1, ¶ 11]; see
United States v. AseraCare, Inc., 938 F.3d 1278, 1297 (11th Cir. 2019) (“[I]n order to properly state a claim
under the FCA in the context of hospice reimbursement, a plaintiff alleging that a patient was falsely
certified for hospice care must identify facts and circumstances surrounding the patient’s certification that
are inconsistent with the proper exercise of a physician’s clinical judgment.”).

8 Plaintiff’s alleged reports to Ms. Grey regarding Dr. Al-Shroof’s admittance of non-terminal patients
into hospice care occurred in 2016. Plaintiff fails to allege that he made any specific reports regarding this
issue after 2016. See generally [Doc. 1].

9Plaintiff claims that the telephone conference in late March 2018 was the cause of his termination. See
[Doc. 1, ¶ 80 (“[Plaintiff] participated in a conference telephone call . . . that was the catalyst to [his]


                                                      22
         Case 5:19-cv-00304-TES Document 42 Filed 06/02/21 Page 23 of 23




connection to suggest the requisite causal connection between his protected activity and his

termination. However, as discussed in detail above, a two-year gap in time (with nothing

more) cannot support an inference of a causal connection. Therefore, without a causal

connection, the Court concludes that Plaintiff failed to state a retaliation claim regarding his

reports from two years earlier that patients were falsely certified as eligible for hospice care.

                                             CONCLUSION

        For the reasons discussed above, Defendants’ Motion to Dismiss [Doc. 28] is

GRANTED.

        SO ORDERED, this 2nd day of June, 2021.

                                                  S/ Tilman E. Self, III
                                                  TILMAN E. SELF, III, JUDGE
                                                  UNITED STATES DISTRICT COURT




retaliatory termination. “). And even then, he fails to provide sufficient facts showing how this call relates
to a protected activity that his employers knew about. See generally [id. at ¶¶ 77–84].


                                                     23
